 Case: 3:21-cv-00245-TMR-MRM Doc #: 4 Filed: 09/07/21 Page: 1 of 5 PAGEID #: 42




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON


BRET MERRICK,

                        Petitioner,                  :   Case No. 3:21-cv-245

        - vs -                                           District Judge Thomas M. Rose
                                                         Magistrate Judge Michael R. Merz

WARDEN,
 Noble Correctional Institution,

                                                     :
                        Respondent.


                        REPORT AND RECOMMENDATIONS


        This is a habeas corpus case brought pro se by petitioner Bret Merrick to obtain relief from

his conviction in the Common Pleas Court of Greene County, Ohio, on two counts of aggravated

murder and associated firearm specifications. The case is before the Court for initial review under

Rule 4 of the Rules Governing § 2254 Proceedings which provides: “If it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the petitioner.”

        Merrick pleads the following grounds for relief:

                 Ground One: Ineffective assistance of counsel, in violation of the
                 Sixth Amendment, for failing to raise various timely objections.

                 Supporting Facts: Counsel failed to make sure the record was
                 supplemented from the initial indictment proceedings, failed to
                 object to Miranda violations, [and] failed to follow through on
                 suppression issues.


                                                    1
 Case: 3:21-cv-00245-TMR-MRM Doc #: 4 Filed: 09/07/21 Page: 2 of 5 PAGEID #: 43




               Ground Two: The trial court erred in failing to correct a manifest
               injustice, in violation of due process of law and right to a fair trial
               under the 6th and 14th Amendments.

               Supporting Facts: Denial of suppression issues under the initial
               indictment (Miranda and custodial interrogation). The trial court
               allowed their decision to stand under the final indictment.



(Petition, ECF No. 1-1, PageID 14, 16).

       Merrick claims he raised both of these grounds for relief on direct appeal to the Ohio

Second District Court of Appeals (Petition, ECF No. 1-1, PageID 11). Although he sought review

by the Supreme Court of Ohio, he reports that court declined to accept jurisdiction. He avers that

he did not file any petition for post-conviction relief.

       The decision of the Second District Court of Appeals reflects that Merrick pleaded guilty

to two counts of involuntary manslaughter with a firearm specification and an agreed sentence of

twenty-five years. State v. Bret Merrick, 2020-Ohio-5209 ¶ 3 (Ohio App. 2nd Dist. Nov. 6, 2020),

appellate jurisdiction declined, 163 Ohio St. 3d 1452 (2021). With the assistance of new counsel,

he appealed, but his appointed counsel found no appealable issues and moved to withdraw under

Anders v. California, 386 U.S. 738 (1967). The Second District agreed, but reviewed on the merits

the assignments of error Merrick filed pro se. Finding no error, they affirmed the conviction and

sentence.

       The Magistrate Judge takes Merrick at his word in the Petition and assumes that he raised

on direct appeal the issues he now raises in this Court. When a state court decides on the merits a

federal constitutional claim later presented to a federal habeas court, the federal court must defer

to the state court decision unless that decision is contrary to or an objectively unreasonable

application of clearly established precedent of the United States Supreme Court. 28 U.S.C. §


                                                   2
 Case: 3:21-cv-00245-TMR-MRM Doc #: 4 Filed: 09/07/21 Page: 3 of 5 PAGEID #: 44




2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S. Ct. 770, 785 (2011); Brown v. Payton, 544

U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-94 (2002); Williams (Terry) v. Taylor, 529

U.S. 362, 379 (2000). Deference is also due under 28 U.S.C. § 2254(d)(2) unless the state court

decision was based on an unreasonable determination of the facts in light of the evidence presented

in the State court proceedings.

       Concerning the issues raised by Merrick in his pro se brief, the court concluded:

               {¶ 14} We now turn to Merrick's pro se brief. The brief asserts that
               the trial court erred when it overruled a motion to suppress
               statements filed in Case No. 2017-CR-57, and it also seems to assert
               that appellate counsel rendered ineffective assistance of counsel by
               not raising the suppression issue on appeal. The plea agreement
               states that Merrick “stipulates and agrees, with the advice of
               counsel, that he withdraws and waives any potential constitutional
               challenge to any and all evidence obtained by the police and
               prosecution.” This language is consistent with the reality that, upon
               pleading guilty, a defendant “waives his ability to challenge [a]
               suppression ruling on appeal.” State v. Barron, 2d Dist. Greene No.
               2017-CA-46, 2018-Ohio-1221, ¶ 5, citing State v. Guerry, 2d Dist.
               Clark No. 2015-CA-30, 2016-Ohio-962, ¶ 5, citing State v. Carson,
               2d Dist. Montgomery No. 20285, 2004-Ohio-5809, ¶ 8. Based upon
               the parties’ agreement and the case law, any appellate argument
               attacking the trial court's suppression ruling would be wholly
               frivolous, and appellate counsel cannot be faulted for a failure to
               assert a wholly frivolous argument.


State v. Merrick, supra. This conclusion is completely consistent with federal constitutional law

which provides that a knowing, intelligent, and voluntary guilty plea waives prior constitutional

violations. A guilty plea constitutes a break in the chain of events leading up to it. Tollett v.

Henderson, 411 U.S. 258 (1973). Federal habeas corpus review of claims raised by a petitioner

who has entered a guilty plea is limited to “the nature of the advice and the voluntariness of the

plea, not the existence as such of an antecedent constitutional infirmity.” Tollett, 411 U.S. at 266.

       At the suggestion of counsel that the record might support a claim that the plea was not


                                                 3
 Case: 3:21-cv-00245-TMR-MRM Doc #: 4 Filed: 09/07/21 Page: 4 of 5 PAGEID #: 45




knowing, intelligent, and voluntary, the Second District opined:


               {¶ 13} Count one of the bill of information set forth the elements of
               involuntary manslaughter, stating that Merrick had “cause[d] the
               death of William ‘Skip’ Brown as a proximate result of * * *
               committing or attempting to commit Aggravated Burglary * * *.”
               The firearm specification stated that Merrick “had a firearm on or
               about his person or under his control while committing the offense,
               and displayed the firearm, brandished the firearm, indicated he
               possessed the firearm, or used it to facilitate the offense * * *.”
               Count two stated that Merrick had “cause[d] the death of Sherri
               Mendenhall as a proximate result of * * * committing or attempting
               to commit * * * Aggravated Burglary.” Thus, Merrick, by pleading
               guilty, admitted to the facts set forth in the two counts of involuntary
               manslaughter and the firearm specification. Moreover, the parties’
               plea agreement stated that Merrick “acknowledges that he has
               consult[ed] with his attorneys since he was indicted regarding the
               charges contained in Case No. 2017-CR-57 and the Bill of
               Information in Case No. 2018-CR-691, which are both related
               factually to the murders of William Brown and Sherri Mendenhall,
               and has continued to consult with his attorneys regarding a
               resolution of the deaths of William Brown and Sherri Mendenhall.”
               The plea agreement also stated that the “parties contemplate that *
               * * Merrick will on the record and in open court confirm that he did
               not shoot either William Brown or Sherri Mendenhall with any
               firearms whatsoever.” Merrick, on the record and in open court, did
               so state. The record supports the conclusion that Merrick
               subjectively understood the nature of the two involuntary
               manslaughter counts and the firearm specification to which he
               pleaded guilty. Any appellate argument to the contrary would be
               without potential merit.

State v. Merrick, supra.

       A plea of guilty or no contest is valid if, but only if, it is entered voluntarily and

intelligently, as determined by the totality of the circumstances. Brady v. United States, 397 U.S.

742, 748 (1970); Boykin v. Alabama, 395 U.S. 238, 242-44 (1969); Abdus-Samad v. Bell, 420 F.3d

614, 631 (6th Cir. 2005); King v. Dutton, 17 F.3d 151 (6th Cir. 1994); Riggins v. McMackin, 935

F.2d 790, 795 (6th Cir. 1991); Berry v. Mintzes, 726 F.2d 1142, 1146 (6th Cir. 1984). The

determination of whether this plea was intelligently made depends upon the particular facts and

                                                  4
 Case: 3:21-cv-00245-TMR-MRM Doc #: 4 Filed: 09/07/21 Page: 5 of 5 PAGEID #: 46




circumstances of each case. Johnson v. Zerbst, 304 U.S. 458, 463 (1938); Garcia v. Johnson, 991

F.2d 324, 326 (6th Cir. 1993). Again, the Second District’s decision is completely consistent with

this federal constitutional law.



Conclusion



       Having reviewed the Petition under Habeas Rule 4, the Magistrate Judge concludes that

the Ohio Second District Court of Appeals decided Merrick’s constitutional claims on the merits

and its decision is not an unreasonable application of relevant Supreme Court precedent.

Accordingly, the Magistrate Judge respectfully recommends that the Petition be dismissed with

prejudice.   Because reasonable jurists would not disagree with this conclusion, it is also

recommended that Petitioner be denied a certificate of appealability and that the Court certify to

the Sixth Circuit that any appeal would be objectively frivolous and should not be permitted to

proceed in forma pauperis.

September 7, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge


                             NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make objections
in accordance with this procedure may forfeit rights on appeal.

                                                5
